Title: From George Washington to Royal Flint, 4 January 1780
From: Washington, George
To: Flint, Royal


          
            Sir
            Head Quarters MorrisTown 4th Januay 1780
          
          I have received your letter of yesterday. It is lamentable that our magazines are so empty and that our future prospects are so alarmingly limited. The worst consequences are to be apprehended if some change does not speedily take place. Every information I obtain makes me fear we shall be driven to the necessity of a general forage upon the Country. To do this I wish you to supply me with an immediate estimate of what flour and cattle each County can spare, besides what is already engaged for the public use, that a plan may be Adopted as equal and as little inconvenient as possible to the inhabitants. I must also desire that you will without fail give me a week’s notice of the period at which you have reason to beleive our supplies will totally cease. We shall by this means be able to take our measures with the more regularity and deliberation, and with the more attention to the abilities of the respective Counties and of individuals. I shall be glad of your sentiments upon the best mode of conducting the business should we unhappily be compelled to have recourse to this expedient. I must entreat and shall expect that your communications will be founded on certainties. I am With great regard Your most Obedt servt
          
            Go: Washington
          
        